DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1, which is the only pending claim as amended on March 2, 2022, is directed to the subject matter that is supported by unexpected, synergistic effects provided by the claimed combination of Atoh1-encoding nucleic acid molecule and an Isl1-encoding nucleic acid molecule. The unexpected, synergistic effects are disclosed in paragraph 00180 of the instant specification as pointed out by applicant in the remarks filed on March 2, 2022. The relevant portion disclosing the synergistic effects by the claimed combination method is reproduced below.

    PNG
    media_image1.png
    219
    609
    media_image1.png
    Greyscale

The above disclosure is found sufficient to render the subject matter of claim 1 nonobvious over the previous obviousness rationale of record established on the combined teachings of Brough (US 2004/0166091 A1) and Huang et al. (US 2012/0222141 A1). 
It is also noted that claim 1 as amended on March 2, 2022 does not recite an improper Markush grouping of alternatives. Hence, the improper Markush grouping rejection of record is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635